Citation Nr: 0934662	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1941 to January 1943 and from 
November 1944 to June 1946.  The Veteran was a prisoner of 
war (POW) from May 11, 1942 to January 19, 1943.  He died on 
October [redacted], 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Manila RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in October 1977; pulmonary tuberculosis 
was listed on his death certificate as the immediate cause of 
death.

2. During his lifetime the Veteran had not established 
service connection for any disability.

3. An unappealed November 1979 rating decision denied service 
connection for cause of the Veteran's death essentially 
because there was no evidence that his death-causing 
pulmonary tuberculosis was manifested in service or within 
three years following his discharge from active duty, or that 
such disease was related to his service; a subsequent 
unappealed rating decision, in March 2002, continued the 
denial.

4. Evidence received since the March 2002 rating decision 
does not tend to show that the death-causing pulmonary 
tuberculosis was manifested in service or within three years 
following the Veteran's discharge from active duty, or that 
it might be related to his service, to include as due to his 
POW status; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
cause of the Veteran's death, and does not raise a reasonable 
probability of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for cause of the Veteran's death 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior to the April 2005 
decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A December 2004 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  In compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), it instructed her that new 
and material evidence was required to reopen her claim; 
explained what new and material evidence meant; and outlined 
what evidence was needed to substantiate the claim.  
Specifically, it advised her that for evidence to be 
considered new and material, it would have to show that the 
Veteran's cause of death was related to his service.  In 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
it also provided a detailed explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation (DIC) claim based on a condition not 
yet service-connected.  [A statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death, as well as an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected claim is also required; however, 
as the Veteran did not have any service-connected 
disabilities at the time of his death, the question of how 
the appellant could establish service connection based on an 
already service-connected disability is moot.]  

The appellant has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While she was not advised of the 
criteria for establishing an effective date of an award, she 
is not prejudiced by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and this decision does not do so.  Notably, the 
United States Supreme Court has held (see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009)) that except for cases in 
which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
the burden of proving harmful error must rest with the party 
raising the issue.  
The Veteran's service treatment records (STRs) were 
previously associated with his claims file, and pertinent 
postservice treatment records have been secured.  The RO did 
not arrange for a medical opinion because it was not 
warranted.  Absent any competent (medical) evidence 
suggesting that the Veteran's cause of death, pulmonary 
tuberculosis, was related to his service (to include his POW 
experience), an examination to secure a medical nexus opinion 
is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  The appellant has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A November 1979 rating decision denied the appellant's 
original claim of service connection for the cause of the 
Veteran's death essentially because there was no medical 
evidence showing that his cause of death, pulmonary 
tuberculosis, manifested in service or was diagnosed within 
any applicable presumptive period postservice.  The appellant 
did not appeal this decision and it became final.  
38 U.S.C.A. § 7105.  A subsequent unappealed rating decision 
in March 2002 continued the denial, finding that there was 
still no evidence that the Veteran's death-causing pulmonary 
tuberculosis was related to his service.  The March 2002 
rating decision is the most recent final decision in the 
matter of service connection for the cause of the Veteran's 
death.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date and the new definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173,  179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including tuberculosis) may be 
service-connected on a presumptive basis if they are 
manifested to a compensable degree in a specific period of 
time postservice (three years for tuberculosis).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
For a former POW, any of the anxiety states; dysthymic 
disorder (or depressive neurosis); organic residuals of 
frostbite, if it is determined that the veteran was interned 
in climatic conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia); and stroke and its complications shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
active military, naval, or air service even though there is 
no record of such disease during service.  In addition, for a 
former POW who was interned or detained for not less than 30 
days, avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; irritable bowel 
syndrome; peptic ulcer disease; peripheral neuropathy except 
where directly related to infectious causes; and cirrhosis of 
the liver shall be service connected if manifest to a degree 
of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service.  See 38 C.F.R. §§ 3.307, 3.309(c). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Evidence of record in March 2002 consisted of the Veteran's 
death certificate showing that he died on October [redacted], 1977; 
pulmonary tuberculosis was listed as the immediate cause of 
death.

* The Veteran's STRs, which are silent for any complaints, 
findings, treatment, or diagnosis relating to pulmonary 
tuberculosis.  On May 1946 service separation physical 
examination report, it was noted that the Veteran had 
suffered from malaria in 1943 while a POW.  On physical 
examination, his cardiovascular system and lungs were normal.  
A chest X-ray was negative.

* A copy of the Veteran's enlistment record with the 
Commonwealth of the Philippine Army; it showed that he served 
from December 1941 to June 1946, and suffered from malaria 
while in service.  

* An ARCEN Form 632, issued in December 1970, certifying that 
the Veteran served in the United States Army Forces in the 
Far East from December 1941 to June 1946.  Specifically, his 
military history was as follows: Pre-war service in December 
1941, Beleaguered from December 1941 to May 1942; Missing in 
May 1942; POW from May 1942 to January 1943; No casualty 
status from January 1943 to November 1944; Missing from 
November 1944 to June 1945; Status under MPA terminated in 
June 1945; and Regular Philippine Army service from June 1945 
to June 1946.  He was entitled to receive pay during these 
aforementioned periods except from January 12, 1943 to 
January 12, 1944 because he was engaged in civilian pursuits, 
and not in military activities, and from January 13, 1944 to 
November 28, 1944 because his alleged POW status was not 
supported.

* A March 1971 VA examination report wherein the Veteran 
complained of chest/ back pain and difficulty breathing since 
1954.  He reported that he had been hit in the back and right 
chest while a POW in 1943, though this did not result in any 
gross injury.  The Veteran's physical examination was 
essentially normal.  On chest X-ray, pulmonary tuberculosis, 
far advanced, bilateral, with cavitations, was shown.  The 
Veteran was given the following diagnoses: chronic pulmonary 
tuberculosis;, far advanced, bilateral, active (as shown by 
X-ray); no residuals from dietary deficiencies; and alleged 
chest injury not found.

* May 1973 and June 1973 affidavits from J.C.P. and E.R., 
respectively, testifying that they served alongside the 
Veteran and witnessed him being beaten by the Japanese while 
a POW and that, in their opinions, this treatment contributed 
to his present illnesses, including pulmonary tuberculosis.

* A November 1974 letter from Dr. G.C.T., who stated that the 
Veteran was treated on the date of the letter for pulmonary 
tuberculosis, rheumatism (lumbosacral region), and 
malnutrition and other dietary deficiencies, and that these 
conditions were "probably residual effects of his being 
confined as a prisoner of war by the Japanese during World 
War II."

* A discharge summary from the Veterans Memorial Medical 
Center showing that the Veteran was hospitalized from May 
1971 to September 1971 for pulmonary tuberculosis (far 
advanced, active, cavitary) with chemotherapy treatment; 
osteoarthritis of the thoracolumbar vertebrae; and presbyopia 
in the left eye.  It was noted that pulmonary tuberculosis 
was diagnosed in 1953, but no medication was taken until 1967 
when he coughed out blood-streaked sputum.  His condition 
worsened until he sought admission to the hospital.  At 
discharge, his prognosis was fair and it was recommended that 
he seek treatment from the nearest health center for follow-
up.

* A discharge summary from the Veterans Memorial Medical 
Center showing that the Veteran was hospitalized from 
November 1972 to March 1973 for pulmonary tuberculosis (far 
advanced, active, cavitary) with chemotherapy treatment; 
epidural cyst (excised) in the left thumb and index finger; 
trichuriasis, intestinal, treated; ascariasis, intestinal, 
treated; and tinea versicolor.  It was noted that pulmonary 
tuberculosis was diagnosed in 1953, and that he had been last 
hospitalized for this in 1971.  At discharge, his prognosis 
was uncertain and it was recommended that he continue with 
chemotherapy treatment and periodic examinations. 

Evidence received since the March 2002 rating decision 
consists of the appellant's claim that the Veteran's death-
causing pulmonary tuberculosis was incurred in service while 
he was a POW.  Specifically, she alleges that as a result of 
the Veteran's incarceration by the Japanese, he suffered from 
pulmonary tuberculosis, forced labor and inhuman treatment, 
malaria and its residuals, residuals of malnutrition, and 
beri-beri.  She argues further that under 38 C.F.R. §§ 3.307, 
3.309, pulmonary tuberculosis is a disease that may be 
presumptively service-connected, even though there is no 
evidence of such in service, because the Veteran was a POW.  

The appellant's claim was previously denied in March 2002 
because there was no evidence that the Veteran's cause of 
death, pulmonary tuberculosis, was manifested in service or 
during a presumptive period, or was otherwise related to his 
service.  For evidence received since that rating decision to 
be considered new and material, it must relate to this 
unestablished fact, i.e., it must tend to show that the 
Veteran's pulmonary tuberculosis was manifested in service or 
during the three year postservice presumptive period, or that 
it was somehow otherwise related to his service (or show that 
he had another service-connected disability that caused or 
contributed to cause his death)..

The appellant has not submitted any new evidence since the 
March 2002 rating decision.  She alleges that the Veteran was 
a POW and should be granted presumptive service connection 
for pulmonary tuberculosis.  However, pulmonary tuberculosis 
is not a listed disease that may be presumptively service-
connected if found in former POWs under 38 C.F.R. § 3.309(c).  
While the appellant also claims that the Veteran's suffered 
from beri-beri and malnutrition in service, and that such 
contributed to his developing pulmonary tuberculosis, she has 
not submitted any evidence showing or suggesting that the 
Veteran suffered from beriberi or malnutrition in service or 
at the time of his death.  

As the appellant has not submitted any additional evidence in 
support of her claim to reopen showing or suggesting that the 
Veteran's PTB was manifested in service or during a 
presumptive period or is otherwise related to service, or 
that the Veteran had another service connected disability 
that caused or contributed to cause his death, the Board must 
find that VA has not received (since the March 2002 rating 
decision) evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for the cause of the Veteran's death, and 
that raises a reasonable possibility of substantiating such 
claim.  Accordingly, new and material evidence has not been 
received, and the claim of service connection for the cause 
of the Veteran's death may not be reopened.


ORDER

The appeal to reopen a claim of service connection for the 
cause of the Veteran's death is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


